ORDER

PER CURIAM.
Jerry Nicholson (“Employee”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) denying her claim for workers’ compensation benefits on the ground that she untimely filed her claim outside of the statute of limitations.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).